  Case 19-11911        Doc 33     Filed 06/11/19 Entered 06/11/19 10:26:31           Desc Main
                                    Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

In Re:                                         )
                                               )
STANDARD RUBBER PRODUCTS, INC.                 )       Chapter 11
                                               )       Case No. 19-11911-MSH
                       DEBTOR                  )
                                               )

                      ORDER AND NOTICE FIXING DEADLINE
                FOR FILING PROOFS OF CLAIM IN CHAPTER 11 CASES

         This matter having come before the Court on the Motion for an Order Fixing Deadline for

Filing Proofs of Claim (the "Motion"), and good cause having been shown, it is hereby

ORDERED, ADJUDGED and DECREED:

         1.     Except as provided in paragraphs 2 or 3 below, or as otherwise provided in the

Bankruptcy Code or Rules, any individual or entity asserting a claim against the estate of the

Debtor must file a proof of claim with the Clerk's Office, United States Bankruptcy Court for the

District of Massachusetts, John W. McCormack Post Office and Court House, 5 Post Office

Square, Suite 1150, Boston, Massachusetts 02109 and a copy to Debtor’s Counsel at Parker &

Associates, 10 Converse Place, Suite 201, Winchester, Massachusetts 01890, ON OR BEFORE

4:30 P.M. ON AUGUST 12, 2019 (the “BAR DATE”). A proof of claim shall not be deemed

filed until it is actually received and time stamped by the Clerk of the United States Bankruptcy

Court at the above address.

         2.     No proof of claim shall be required with respect to any claim listed as liquidated,

undisputed and not contingent in the Debtor’s Schedules of Liabilities filed with this Court on June

3, 2019, provided, however, that no such claim may be allowed in an amount exceeding the amount

as listed unless a proof of claim for a higher amount is filed.




                                                   1
 Case 19-11911       Doc 33     Filed 06/11/19 Entered 06/11/19 10:26:31             Desc Main
                                  Document     Page 2 of 2


      3.      Any individual or entity asserting a claim of the type described in 11 U.S.C.

§502(g), (h) or (i) shall file a proof of claim with the Clerk's Office, United States Bankruptcy

Court for the District of Massachusetts, at the address specified above by the Bar Date or, if

later, the 30th day after (a) in the case of the claim of the type described in 11 U.S.C. §502(g),

entry of an Order of this Court approving the rejection of the executory contract or unexpired

lease giving rise to such claim; (b) in the case of a claim of a type described in 11 U.S.C.

§502(h), entry of an Order or Judgment avoiding such transfer; or (c) in the case of a claim of

the type described in 11 U.S.C. §502(i), the date such type of claim arises.

       4.      Any claim against the Debtor for which a proof of claim is required, but is

not timely filed under the terms of this Order, shall be forever disallowed and barred as a claim

against the Debtor whether for purposes of voting, sharing in any distribution, or in any

other way participating as a party in interest in this proceeding.

       5.      The Debtor shall serve a copy of this Order upon all creditors listed in the

Schedules, and all parties who filed or entered their appearance in this case, within fourteen

(14) days after the entry of this Order. Service of this Order shall constitute effective notice of

the Bar Date. The Debtor shall promptly file a certificate of service with this Court.


       Entered at Boston, Massachusetts, this 11th day of June, 2019.




                                              Melvin S. Hoffman
                                              United States Bankruptcy Judge




                                                 2
